The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Thursday, May 28, 2015

                                      No. 04-15-00047-CR

                                      Vicente SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-09-0169-CRA
                         Honorable Donna S. Rayes, Judge Presiding

                                         ORDER
Sitting: Sandee Bryan Marion, Chief Justice
        Luz Elena D. Chapa, Justice
        Jason Pulliam, Justice

        The record in this appeal was originally due March 17, 2015, but it was not filed. In a
letter dated March 23, 2015, this court notified Steve Turner that he is the court reporter
responsible for timely filing the record and the record had not been filed. Our notice required
Turner to file the record no later than April 22, 2015, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case Turner was required to file a notice so advising the court within ten
days. We received no response to our letter.

       Accordingly, on April 30, 2015, we ordered Turner to file the record by May 15, 2015.
Turner has not filed the reporter’s record or otherwise responded to our April 30 order.

       We therefore ORDER Steve Turner to appear in the courtroom at the Fourth Court of
Appeals, 300 Dolorosa, Suite 3200, San Antonio, Texas, on June 25, 2015, at 2:00 p.m., before
a panel consisting of Chief Justice Marion, Justice Chapa, and Justice Pulliam to show cause
why he should not be held in criminal contempt and civil contempt of this court or otherwise
sanctioned for violating this court’s April 30, 2015 order by failing to file the reporter’s record
by May 15, 2015.
       Turner is advised that he has a right to be represented by counsel at the show cause
hearing. If Turner desires to be represented by counsel, but cannot afford one, he must so notify
the court not later than June 9, 2015, and counsel will be appointed for him.

       This order does not does not affect Turner’s continuing duty to prepare and file the
record in this appeal and he is ordered to do so immediately.

       We further ORDER the clerk of this court to effect personal service of this order on
Steve Turner with proof of service.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court